         Case 2:18-cv-00485-REB Document 12 Filed 01/07/19 Page 1 of 3



Paul D. McFarlane ISB # 7093
MCFARLANE LAW OFFICES, PLLC
428 E. Thurman Mill Street
PO Box 1859
Boise, Idaho 83701
Telephone:    (208) 342-1948
Facsimile:    (208) 298-3846
paul@McFarlaneLawOffices.com

Attorneys for Defendants


                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE STATE OF IDAHO

 WAYNE GARRIGAN, individually and on
 behalf of all others similarly situated,                 CASE NO: 18-485-DCN


                Plaintiff,                                DEFENDANTS, DMB
                                                          FINANCIAL, LLC AND
 vs.                                                      COMMONWEALTH SERVICING
                                                          GROUP, LLC’S MOTION TO
 DMB FINANCIAL, LLC, a Massachusetts                      DISMISS PLAINTIFF’S
 Limited Liability Company, and                           COMPLAINT (WITH
 COMMONWEALTH SERVICING GROUP,                            PREJUDICE)
 LLC, a Massachusetts Limited Liability
 Company,                                                 ORAL ARGUMENT REQUESTED

                Defendants.



        Pursuant to Rules 12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure,

Defendants, DMB Financial, LLC and Commonwealth Servicing, LLC (collectively

“Defendants”) file this Motion to Dismiss Plaintiff’s Complaint with Prejudice. The

Defendants have filed this Motion to Dismiss based on the following; 1) that the Plaintiff failed

to plead an injury-in-fact to demonstrate standing, 2) that the Court does not have personal


DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT - 1
         Case 2:18-cv-00485-REB Document 12 Filed 01/07/19 Page 2 of 3



jurisdiction (either specific or general) over the Defendants and 3) that all Non-Idaho residents

claims should be dismissed as the Court does not have general personal jurisdiction over the

Defendants. Therefore, dismissal is proper pursuant to Rule 12(b)(2). This Motion is supported

by Defendant’s Memorandum in Support of Motion to Dismiss.

       DATED this 7th day of January, 2019.

                                              MCFARLANE LAW OFFICES, PLLC

                                         By: __/s/ Paul D. McFarlane_____
                                              Paul D. McFarlane
                                              Attorneys for Defendants




DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT - 2
         Case 2:18-cv-00485-REB Document 12 Filed 01/07/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

I certify that on January 7, 2019, I served a true and correct copy of the foregoing
DEFENDANTS, DMB FINANCIAL, LLC AND COMMONWEALTH SERVICING
GROUP, LLC’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT (WITH
PREJUDICE) on the individuals listed below through electronic notification to the parties
registered with the U.S. Court’s CM/ECF System.

James Bendell -- james@bendelllawfirm.com
Bendell Law Firm PLLC
1810 E. Schneidmiller Avenue, Ste 140
Post Falls, Idaho 83854
Telephone: (208) 773-9669

Stefan Coleman -- law@stefancoleman.com
Law Offices of Stefan Coleman
201 S Biscayne Blvd, 28th Floor
Miami, FL 33133
Telephone: (877) 333-9427

       DATED this 7th day of Janurary, 2019.

                                              MCFARLANE LAW OFFICES, PLLC



                                         By: __/s/ Paul D. McFarlane_
                                              Paul D. McFarlane
                                              Attorneys for Defendants




DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S COMPLAINT - 3
